        Case 1:21-mj-00020-GMH Document 22-1 Filed 04/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA


v.
                                                         Case No. 1:21-mj-00020-GMH
                                                         Mag. Judge: G. Michael Harvey
ADAM JOHNSON


                                           /

                                          ORDER

       This matter having come before the court in the Motion to Withdraw as Counsel for the

Defendant, Adam Johnson it is this ____ day of ___________, 2021

       ORDERED that the Motion to Withdraw as Counsel is GRANTED.



     DATED: ________________



                                               ______________________________
                                               HONORABLE JUDGE HARVEY
                                               UNITED STATES DISTRICT COURT
